United States Court of Appeals
                        For the First Circuit


No. 03-1104

                           UNITED STATES,

                             Appellant,

                                 v.

       JORGE CINTRÓN-FERNÁNDEZ, a/k/a JORGE CINTRÓN, JR.,

                        Defendant, Appellee.


                            ERRATA SHEET

     The opinion of this Court issued on February 3, 2004 is
amended as follows:

     Page 5, line 14:    replace "Count Six" with "Count Two"